            Case 5:19-cv-00508-EGS Document 13 Filed 09/29/20 Page 1 of 24




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MELVIN ANTHONY HERNANDEZ,                          :
                                                   :
                               Petitioner,         :          CIVIL ACTION NO. 19-508
                                                   :
       v.                                          :
                                                   :
BARRY SMITH, THE DISTRICT                          :
ATTORNEY OF THE COUNTY OF                          :
LEHIGH, and THE ATTORNEY                           :
GENERAL OF THE STATE OF                            :
PENNSYLVANIA,                                      :
                                                   :
                               Respondents.        :

                                  MEMORANDUM OPINION

Smith, J.                                                                        September 29, 2020

       The pro se movant, a state prisoner serving a lengthy sentence after pleading guilty to

aggravated assault and conspiracy to commit robbery, seeks relief under Rule 60(b)(4) and (6) of

the Federal Rules of Civil Procedure from this court’s order dismissing his habeas petition under

28 U.S.C. § 2254 because he failed to file it within the one-year statute of limitations and the

petition was not subject to equitable tolling. He seeks relief from the court’s determination on a

variety of grounds, including: (1) the dismissal order is void because both this court and the United

States Magistrate Judge who issued the report and recommendation that this court adopted in the

dismissal order lacked jurisdiction, (2) the statute of limitations contained in the Antiterrorism and

Effective Death Penalty Act of 1996 (“AEDPA”) violates the Tenth Amendment, (3) he can

demonstrate exceptional circumstances warranting relief because he is actually innocent insofar as

his sentence violated his Sixth Amendment right to a jury trial pursuant to Alleyne v. United States,

570 U.S. 99 (2013), (4) AEDPA’s statute of limitations violates his due process rights, and (5) the
         Case 5:19-cv-00508-EGS Document 13 Filed 09/29/20 Page 2 of 24




United States Supreme Court’s decision in United States v. Haymond, 139 S. Ct. 2369 (2019) is

an intervening change in the law that constitutes an extraordinary circumstance warranting relief.

       As discussed below, the court determines that the movant has filed a true Rule 60(b) motion

and not an unauthorized second or successive habeas petition because, while he blurs the line of a

procedural challenge with some of his arguments, he is essentially challenging this court’s prior

procedural ruling. Nevertheless, the movant is not entitled to any relief because, inter alia, this

court and the magistrate judge had jurisdiction in this matter, AEDPA’s statute of limitations does

not violate the Tenth Amendment, the movant has not shown that he is actually innocent, the

movant’s due process rights were not violated, and Haymond has no applicability to this matter.

Accordingly, the court must deny the Rule 60(b) motion.

                               I.      PROCEDURAL HISTORY

       In January 2013, the City of Allentown Police Department charged the pro se movant,

Melvin Anthony Hernandez (“Hernandez”), with robbery, aggravated assault, theft by unlawful

taking, receiving stolen property, attempted unlawful restraint, and conspiracy to commit robbery.

See Docket, Commonwealth v. Hernandez, No. CP-39-CR-42-2013 (Lehigh Cnty. Ct. Com. Pl.),

available at: https://ujsportal.pacourts.us/DocketSheets/CPReport.ashx?docketNumber=CP-39-

CR-0000042-2013&dnh=mFSEjwtwPrLRg4fxVtTQbQ%3d%3d (“Docket”); Commonwealth v.

Hernandez, No. 1901 EDA 2014, 2015 WL 6166581, at *1 (Pa. Super. Apr. 27, 2015). The state

courts described the facts underlying these charges as follows:

       The charges stemmed from a brutal attack that occurred at the Hamilton Tower
       apartment building in Allentown, Pennsylvania, on November 18, 2012. That night,
       [Hernandez] and an unidentified accomplice forcibly entered Apartment 315,
       savagely beat its 46–year–old occupant[,] and demanded that he give them
       everything he had. During the attack, [Hernandez] and the other robber tied the
       victim to a chair, attempted to slit his throat with a folding knife, stabbed him in the
       torso with a screwdriver, hit him with a miniature baseball bat[,] and repeatedly
       punched him in the face and head. After leaving the scene, [Hernandez] was

                                                  2
         Case 5:19-cv-00508-EGS Document 13 Filed 09/29/20 Page 3 of 24




       arrested by police as he stepped from the apartment elevator. He was covered in
       blood and was holding the victim's x-box video system. [Hernandez] had other
       property of the victim in his pockets. When the police entered Apartment 315, they
       found the badly injured victim, blood, the implements used to restrain and assault
       the victim[,] and a bag left behind by the attackers filled with the victim’s personal
       property. The victim was taken to the hospital where he was treated for a broken
       nose, orbit fractures, a cut to his neck, a large blunt force injury to his torso, and
       other abrasions and contusions. The victim had reconstructive surgery on the right
       eye. He had surgery planned for August 2013 on his left eye. As a result of the
       attack, the victim has short-term memory loss, severe headaches, significant vision
       problems[,] and depression for which he treats with a therapist.

Hernandez, 2015 WL 6166581, at *1 (third alteration in original) (quoting Sept. 8, 2014 Trial Ct.

Op. at 1–2).

       Hernandez pleaded guilty to aggravated assault and conspiracy to commit robbery in the

Court of Common Pleas of Lehigh County on June 5, 2013. See id. The trial court sentenced

Hernandez on July 23, 2013, to an aggregate sentence of a minimum of 17 ½ years to a maximum

of 35 years of state imprisonment. Id. Hernandez filed post-sentence motions on July 29, 2013,

which the trial court denied on August 23, 2013. Id.

       Although Hernandez did not file a notice of appeal from his judgment of sentence, he filed

a petition for post-conviction collateral relief under Pennsylvania’s Post Conviction Relief Act, 42

Pa. C.S. §§ 9541–46 (“PCRA”), on March 25, 2014. Id.; see also Docket. The PCRA court

appointed counsel to represent Hernandez, and appointed counsel filed an amended PCRA petition

on May 12, 2014. Hernandez, 2015 WL 6166581, at *1; Docket. On June 27, 2014, the PCRA

court granted the amended petition insofar as Hernandez requested that the trial court reinstate his

direct appeal rights nunc pro tunc. Hernandez, 2015 WL 6166581, at *1. In all other respects, the

PCRA court denied the motion. See Docket.




                                                 3
          Case 5:19-cv-00508-EGS Document 13 Filed 09/29/20 Page 4 of 24




         Hernandez then filed a direct appeal to the Superior Court of Pennsylvania. 1 Hernandez,

2015 WL 6166581, at *1; Docket. The Superior Court affirmed Hernandez’s judgment of sentence

on April 27, 2015. 2 Hernandez, 2015 WL 6166581, at *1; Docket. Hernandez did not file a petition

for allowance of appeal with the Supreme Court of Pennsylvania.

         On June 5, 2015, Hernandez timely filed a pro se PCRA petition, and the PCRA court

appointed new counsel to represent him. Docket; Commonwealth v. Hernandez, No. 3621 EDA

2015, 2016 WL 6124325, at *1 (Pa. Super. Oct. 19, 2016). Hernandez’s appointed counsel filed a

motion to withdraw as counsel and a no-merit letter on August 13, 2015, and the PCRA court

granted counsel’s request for leave to withdraw on October 1, 2015. Docket; Hernandez, 2016 WL

6124325, at *1. The PCRA court then filed a notice of intent to dismiss the PCRA petition without

a hearing pursuant to Rule 907 of the Pennsylvania Rules of Criminal Procedure on October 18,

2015. Docket; Hernandez, 2016 WL 6124325, at *1. Although Hernandez objected to the notice,

the PCRA court dismissed the PCRA petition without a hearing on October 28, 2015. Docket;

Hernandez, 2016 WL 6124325, at *1. Hernandez then timely filed a pro se notice of appeal to the

Superior Court. Docket; Hernandez, 2016 WL 6124325, at *1. On October 19, 2016, the Superior




1
  It appears that while the case was on appeal, the trial court appointed new counsel to represent Hernandez. See
Docket.
2
  On appeal, Hernandez presented two issues for appellate review:

         1. Whether there is a substantial question for which this Honorable Court should grant allowance of
         appeal from discretionary aspects of sentencing?

         2. Whether the trial court erred in sentencing [Hernandez] to a harsh and excessive sentence imposed
         far exceeded the sentencing [guidelines] and failed to consider mitigating factors and the sentencing
         recommendation contained within the pre-sentence report?

Hernandez, 2015 WL 6166581, at *2 (second alteration in original) (quoting Hernandez’s appellate brief at 4).
         The Superior Court determined that Hernandez had raised a substantial question about his sentence and
addressed the merits of his sentencing claim. Id. at *3. The court determined that “the trial court’s determination [to
sentence Hernandez outside the sentencing guideline range] was not an abuse of discretion and that the sentence
outside of the guidelines was not unreasonable under the circumstances.” Id. at *4. As such, the court concluded that
Hernandez’s “challenge to the discretionary aspects of his sentence [wa]s without merit.” Id.

                                                          4
          Case 5:19-cv-00508-EGS Document 13 Filed 09/29/20 Page 5 of 24




Court affirmed the dismissal of Hernandez’s PCRA petition. 3 Docket; Hernandez, 2016 WL

6124325, at *1, 3. Hernandez did not file a petition for allowance of appeal with the Supreme

Court of Pennsylvania.

         On January 26, 2019, Hernandez filed a petition for a writ of habeas corpus under 28 U.S.C.

§ 2254 in this court. 4 Doc. No. 1. In the petition, Hernandez raised the following claims:

         GROUND ONE:

         Art. VI, Cl. 2, Sixth & Fourteenth Amendment violations & miscarriage of justice
         based on actual innocence as no “crime” was charged, and where aggravated
         sentences under “advisory” guidelines are unconstitutional.

         ...

         Petitioner’s sentences-which are “mandatory minimums” because by state statutes
         “It is mandatory” that the “minimum” be served in full before parole eligibility –
         were “aggravated”, “altered”, “elevated”, “enhanced”, “heightened”, “narrowed”,
         [and] “triggered” by sentencing factors not charged or admitted by petitioner at plea
         or sentence. Per Alleyne v. U.S., 133 S.Ct. 2151 (2013), “any fact” effecting [sic] a
         sentence or sentencing floor as described above is an “element” of the crime and
         must be charged in the indictment/information & admitted or stipulated to during

3
 On appeal from the dismissal of his PCRA petition, Hernandez raised two issues: (1) “Did the PCRA court err as a
matter of law when it dismissed [his] PCRA petition as frivolous;” and (2) “Does [his] sentence violate the
Pennsylvania and United States Constitutions and Alleyne v. United States?” Hernandez, 2016 WL 6124325, at *2. In
addressing these issues, the Superior Court explained that

         while [Hernandez] purports to present two distinct claims, they actually pertain to the identical
         position. [Hernandez] first asserts that the PCRA court’s finding of frivolity was erroneous since his
         sentences are illegal based on the holding of the Supreme Court of the United States in Alleyne v.
         United States, 133 S.Ct. 2151 (2013), which held that any fact, other than a prior conviction, that is
         used to invoke a mandatory minimum sentence must be submitted to a jury and found beyond a
         reasonable doubt. [Hernandez’s] second averment is that he was sentenced under a mandatory
         minimum statute infirm under Alleyne.

Id. (internal citations omitted).
          The Superior Court determined that Hernandez could not raise an issue under Alleyne because “no mandatory
minimum sentence was invoked or applied in this case. Indeed, none was even mentioned.” Id. Instead, the trial court
sentenced Hernandez “after consideration of a pre-sentence report, the guidelines, impact statements from the victim
and his sister, and [Hernandez’s] allocution. Id. Further, although Hernandez claimed that the trial court said he was
“armed,” the trial court made no such reference as Hernandez was not armed. Id. The trial court only mentioned that
Hernandez “used weapons consisting of a screwdriver and knife on his victim.” Id. As such, the Superior Court
concluded that Hernandez’s Alleyne claims failed. Id.
4
  The federal “prisoner mailbox rule” provides that a pro se prisoner’s petition is deemed filed “at the time petitioner
delivered it to the prison authorities for forwarding to the court clerk.” Houston v. Lack, 487 U.S. 266, 275–76 (1988).
Here, Hernandez declared that he gave the petition to prison authorities for mailing on January 26, 2019. See Pet. at
ECF p. 18. The court uses this date as the filing date.

                                                           5
 Case 5:19-cv-00508-EGS Document 13 Filed 09/29/20 Page 6 of 24




plea &/or sentencing proceedings to ensure Sixth Amendment right jury [sic] trial
and Fourteenth Amendment due process and equal protection rights. Petitioner’s
sentence pursuant to “advisory” guidelines sentencing scheme violates 6th and 14th
amendments, per Hurst v. Florida, 136 S.Ct. 616 (2016).

...

GROUND TWO: Tenth & Fourteenth Amendment violations caused invalid pleas
where respondents were without power to hale [sic] him in to [sic] court to answer
for felony charges.

...

Regarding this claim, petitioner does not negate any facts, acts admitted. Petitioner
asserts that respondents were devoid of Tenth Amendment sovereign police power
to arrest, prosecute, sentence, or imprison him because respondents have abdicated
Tenth Amendment authority over the regulation and punishment of intrastate crime
when acting in excess of the authority that federalism defines by accepting
conditioned-federal funds allowing Congress to regulate respondents’ state
government’s regulation of petitioner in the criminal justice context.

...

GROUND THREE: Fifth and Fourteenth Amendment violations of void
judgments of conviction and sentence pursuant to vague criminal statute of
aggravated assault and vague element malice.

...

The essential element of aggravated assault is “malice” which is defined in vague
terms, one of which is “recklessly under circumstances manifesting extreme
indifference to the value of human life.” See 6/5/13 Guilty Plea Hearing, N.T., pg.
18. What is [sic] parameter of “extreme” indifference? The “value” of life as
measured by who? [sic] Ghandi? Jeffrey Dahmer?

...

GROUND FOUR: Sixth & Fourteenth Amendments of ineffective assistance of
trial counsel who cause [sic] an invalid plea.

...

As incorporated herein from the “supporting facts” at grounds one-three, counsel’s
omissions of: being cognizant of information petition [sic] of the “law” & “facts”
before abusing petitioner to accept a plea; failing to ensure an adequate factual basis
in regard to who would be testifying to the accusations; failing to ensure petitioner

                                          6
             Case 5:19-cv-00508-EGS Document 13 Filed 09/29/20 Page 7 of 24




           was constitutionally sentenced. Petitioner is prejudiced by being subjected to
           fundamentally unfair criminal proceedings, & had counsel lawfully & adequately
           informed him, he would have rejected plea & proceeded to trial challenging the
           jurisdiction of respondents & court.

Pet. at ECF pp. 7–8, 9, 11, 12–13 (some capitalization altered). 5

           Hernandez appeared to recognize that his habeas petition was untimely as he included the

following in the “TIMELINESS OF PETITION” section of the form habeas petition:

           One-year statute of limitations violates Tenth Amendment as it was enacted under
           Title I of AEDPA as a quid pro quo benefit from Congress to state respondents;
           under the rule of decision of Montgomery v. Louisiana, 136 S.Ct. 718 (2016),
           “new” substantive rules are automatically retroactive to cases on collateral review,
           & the “grandfather” clause/provision at § 2244(d)(1), is of no further force or effect
           in light of Montgomery, per the Rules Enabling Act, 28 U.S.C. § 2072(b).

           ...

           Alternatively, Petitioner asserts miscarriage of justice exception as he was not
           charged with the “crime” for which he was sentenced to aggravated punishments.
           The “facts” aggravating the penalty are elements of the crime per Alleyne.

Id. at ECF pp. 15, 17. He also appeared to claim that his one-year period of limitation should run

from three “new substantive rules” established in the United States Supreme Court’s decisions in

Class v. United States, 138 S. Ct. 798 (2018), Murphy v. National Collegiate Athletic Ass’n, 138

S. Ct. 1461 (2018), and Johnson v. United States, 576 U.S. 591 (2015). Id. at ECF p. 17.

           The undersigned referred the petition to the Honorable Linda K. Caracappa for the

preparation of a report and recommendation on February 14, 2019. Doc. No. 3. The respondents

filed a response in opposition to the habeas petition on July 11, 2019. Doc. No. 7. In the response,

the respondents argued that the court should dismiss the petition because Hernandez did not file it

within AEDPA’s one-year statute of limitations and neither statutory nor equitable tolling saved

it. Resp. to Pet. for Writ of Habeas Corpus at 8–10, Doc. No. 7.



5
    Hernandez filled out the petition by using mostly capital letters. See generally Pet.

                                                              7
         Case 5:19-cv-00508-EGS Document 13 Filed 09/29/20 Page 8 of 24




        Judge Caracappa issued a report and recommendation on August 28, 2019. Doc. No. 8. In

the report, Judge Caracappa agreed with the respondents that Hernandez failed to timely file the

habeas petition. See R. & R. at 4–6. As such, Judge Caracappa recommended that the court dismiss

the petition and not issue a certificate of appealability. Id. at 6.

        Hernandez did not file objections to the report and recommendation, and this court entered

an order on October 8, 2019, which, inter alia, adopted the report and recommendation, dismissed

the habeas petition, and declined to issue a certificate of appealability. See Oct. 8, 2019 Order at

1–2. Hernandez did not file an appeal from this order to the Third Circuit Court of Appeals.

        Hernandez filed the instant “Motion for Reopening of Judgment Under Fed.R.Civ.P. Rule

60(b)(4), (6)” on January 10, 2020. Doc. No. 12. Although the respondents did not file a response

to this motion, it is ripe for disposition.

                                         II.    DISCUSSION

        Although unclear due to the convoluted nature of Hernandez’s arguments, it appears that

he seeks relief from the court’s October 8, 2019 dismissal order under Rule 60(b)(4) on multiple

grounds. First, he claims that the order is void because both this court and Judge Caracappa

purportedly lacked jurisdiction to enter the order dismissing the habeas petition and the report and

recommendation, respectively. See Pet’r’s Mot. for Reopening of J. Under Fed.R.Civ.P. Rule

60(b)(4), (6) (“Mot.”) at 2, Doc. No. 12. Second, he appears to assert that he is entitled to relief

under the fundamental miscarriage of justice exception to the one-year time bar set forth in

McQuiggin v. Perkins, 133 S. Ct. 1924 (2013). Id. He claims that he is “actually innocent, yet

imprisoned in violation of his 5th, 6th, 10th, and 14th Amendment rights.” Id. He appears to be

basing his actual innocence claim on his sentence violating Alleyne v. United States, 570 U.S. 99

(2013). Id.



                                                    8
          Case 5:19-cv-00508-EGS Document 13 Filed 09/29/20 Page 9 of 24




        Third, Hernandez contends that the court lacked jurisdiction to dismiss his habeas petition

for its untimeliness because 28 U.S.C. § 2244(d)(1) and Title I of AEDPA 6 “have been rendered

of no further force or effect under the Supremacy Clause of Article VI, Clause 2 of the U.S.

Constitution, the Rules Enabling Act, 28 U.S.C. § 2072-2074 and Montgomery v. Louisiana, 136

S.Ct. 718 (2016).” Id. at 3. He believes that Montgomery and the Supremacy Clause preclude the

court from “recogniz[ing] any ‘grandfather clause that permits states to enforce punishments the

Constitution forbids.’” Id. (quoting Montgomery, 136 S. Ct. at 731). Fourth, he asserts that Title I

of the AEDPA and section 2244(d)(1) violate the Tenth Amendment. Id. at 4–5.

        Finally, he claims that the courts have violated his due process rights. Id. at 5–6. The

foundation for this argument appears to be that because Title I of AEDPA is “facially and as-

applied unconstitutional under the Tenth Amendment, [New York v. United States, 505 U.S. 144

(1992)], and Murphy, [it] . . . plainly violates Fifth Amendment Due Process.” Id. at 5.

        As for his Rule 60(b)(6) claim, Hernandez generally asserts that he is entitled to relief

because of an extraordinary intervening change in substantive and procedural law. Id. at 6. He

contends that it is a possibility that a change in controlling law, even standing along, could justify

Rule 60(b)(6) relief. Id. at 6–7 (citation omitted). While unclear, it appears that Hernandez claims

that even though he mentioned Murphy in his habeas petition as a “new, substantive rule,” the

court did not consider his argument when dismissing his petition. Id. at 7. In addition, he appears

to assert that United States v. Haymond, 139 S. Ct. 2369 (2019) is another change in controlling

law that also entitles him to relief. Id. at 8–10.




6
 Title I of AEPDA amended section 2244(d)(1) to its current form. See AEDPA § 101, 110 Stat. 1217; see also Koch
v. Schuylkill Cnty. Prison, 94 F. Supp. 2d 557, 561 (M.D. Pa. 2000) (referencing AEDPA’s new statute of limitations
created by section 101).

                                                        9
        Case 5:19-cv-00508-EGS Document 13 Filed 09/29/20 Page 10 of 24




        In analyzing these claims, the court must first determine whether the instant motion is a

true Rule 60(b) motion or actually a second or successive habeas motion. Then, if the motion is a

true Rule 60(b) motion, the court must analyze Hernandez’s claims to determine if he is entitled

to relief. As discussed below, although Hernandez surely blurs the lines between a true Rule 60(b)

motion and a second or successive habeas petition, the court deems it to be a true Rule 60(b)

motion because it is a procedural attack on the order dismissing the habeas petition because he did

not file it within the statute of limitations and he was not entitled to equitable tolling. Nonetheless,

even treating the instant motion as a true Rule 60(b) motion, the court will deny it because

Hernandez’s contentions are utterly devoid of merit.

  A.      Whether the Motion is a True Rule 60(b) Motion or an Unauthorized Second or
                                Successive Habeas Petition

        Rule 60(b) of the Federal Rules of Civil Procedure provides as follows:

        (b) Grounds for Relief from a Final Judgment, Order, or Proceeding. On
        motion and just terms, the court may relieve a party or its legal representative from
        a final judgment, order, or proceeding for the following reasons:

          (1) mistake, inadvertence, surprise, or excusable neglect;

          (2) newly discovered evidence that, with reasonable diligence, could not have
          been discovered in time to move for a new trial under Rule 59(b);

          (3) fraud (whether previously called intrinsic or extrinsic), misrepresentation, or
          misconduct by an opposing party;

          (4) the judgment is void;

          (5) the judgment has been satisfied, released, or discharged; it is based on an
          earlier judgment that has been reversed or vacated; or applying it prospectively is
          no longer equitable; or

          (6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b). Rule 60(c), in turn, provides the timing within which a Rule 60(b) motion

must be made: either within a year of the entry of the order or judgment from which the motion

                                                   10
        Case 5:19-cv-00508-EGS Document 13 Filed 09/29/20 Page 11 of 24




seeks relief if the motion is made pursuant to Rule 60(b)(1), (2), or (3), or “within a reasonable

time” if the motion is made under any other provision. Fed. R. Civ. P. 60(c).

       Because this is a federal habeas action, the court must evaluate whether the instant Rule

60(b) motion is actually an unauthorized second or successive habeas petition. AEDPA mandates

that before a state prisoner may file a second or successive habeas petition in which he challenges

a judgment of sentence that he previously challenged in a federal habeas action, he must first obtain

an order from the appropriate court of appeals authorizing the district court to consider the

application. See 28 U.S.C. § 2244(b)(3)(A) (“Before a second or successive application permitted

by this section is filed in the district court, the applicant shall move in the appropriate court of

appeals for an order authorizing the district court to consider the application.”); see, e.g., Magwood

v. Patterson, 561 U.S. 320, 330–31 (2010) (“If an application [for a writ of habeas corpus] is

‘second or successive,’ the petitioner must obtain leave from the court of appeals before filing it

with the district court.”); United States v. Winkelman, 746 F.3d 134, 135 (3d Cir. 2014)

(interpreting motion to recall mandate and reinstate direct appeals as successive habeas motion);

In re Pendleton, 732 F.3d 280, 282 (3d Cir. 2013) (per curiam) (addressing requests for

authorization to file successive habeas petition under section 2254 to raise claims under Miller v.

Alabama, 567 U.S. 460 (2012)). Importantly, AEDPA’s allocation of “gatekeeping”

responsibilities to the courts of appeals have divested district courts of jurisdiction over habeas

applications that are second or successive. See, e.g., Burton v. Stewart, 549 U.S. 147, 157 (2007)

(“The long and short of it is that [the petitioner] neither sought nor received authorization from the

Court of Appeals before filing his . . . ‘second or successive’ petition challenging his custody, and

so the District Court was without jurisdiction to entertain it.”). A habeas petitioner cannot avoid

AEDPA’s second or successive gatekeeping mechanism by raising habeas claims in a filing that



                                                 11
          Case 5:19-cv-00508-EGS Document 13 Filed 09/29/20 Page 12 of 24




he designates as a Rule 60(b) motion. See Sutton v. Commonwealth, Civ. A. No. 17-109 Erie, 2018

WL 4599825, at *2 (W.D. Pa. Sept. 25, 2018) (explaining that “the Petitioner could not avoid

AEDPA’s second or successive gatekeeping mechanism[,] by simply designating a filing as a Rule

60(b) motion” (internal quotation marks and citations omitted)); Brian R. Means, FEDERAL

HABEAS MANUAL § 11:42, Westlaw (database updated May 2020) (explaining that “a [habeas]

petitioner is not permitted to circumvent AEDPA’s second or successive petition requirements

simply by labeling the petition or motion as something other than what it is” (citation omitted)).

         The starting point for analyzing whether the instant motion is actually a second or

successive habeas petition is Gonzalez v. Crosby, 545 U.S. 524 (2005). In Gonzalez, the Supreme

Court addressed the circumstances in which the use of Rule 60(b) is “inconsistent with” AEDPA’s

second or successive petition requirements and, consequently, unavailable to a state prisoner

seeking habeas relief. 7 545 U.S. at 526 (addressing “whether, in a [section 2254] habeas case, such

motions are subject to the additional restrictions that apply to ‘second or successive’ habeas corpus

petitions under [AEDPA], codified at 28 U.S.C. § 2244(b)”). The Court explained that federal

courts must construe a Rule 60(b) motion as a “second or successive habeas corpus application”

when it advances “one or more ‘claims.’” Id. at 531–32 (quoting 28 U.S.C. § 2244(b)(1), (2)). The

Court observed that “[i]n most cases, determining whether a Rule 60(b) motion advances one or

more ‘claims’ will be relatively simple. A motion that seeks to add a new ground for relief . . . will

of course qualify.” Id. at 532. In addition, the Court instructed that a petitioner is actually

advancing a habeas claim in a Rule 60(b) motion if he “attacks the federal court’s previous

resolution of a claim on the merits, since alleging that the court erred in denying habeas relief on


7
 Rule 60(b), like the rest of the Federal Rules of Civil Procedure, applies in habeas corpus proceedings under 28
U.S.C. § 2254 only ‘to the extent that [it is] not inconsistent with’ applicable federal statutory provisions and rules.’”
Gonzalez, 545 U.S. at 529 (footnote omitted; alteration in original) (quoting now-Rule 12 of the Rules Governing
Section 2254 Cases).

                                                           12
        Case 5:19-cv-00508-EGS Document 13 Filed 09/29/20 Page 13 of 24




the merits is effectively indistinguishable from alleging that the movant is, under the substantive

provisions of the statutes, entitled to habeas relief.” Id. (footnote omitted). Similarly, a motion

seeking to present newly discovered evidence in support of a claim that the court previously denied

represents a habeas claim. Id. In contrast, a motion is a “true” Rule 60(b) motion if it challenges a

procedural ruling made by the district court that precluded a merits determination of the habeas

petition, or “challenges a defect in the integrity of the federal habeas proceedings,” such as an

assertion that the opposing party committed fraud upon the court. Id. at 532, n.4.

       Here, Hernandez is generally challenging the court’s dismissal of his habeas petition on

statute of limitations grounds. As such, the court generally construes his arguments as procedural

and not as “new” claims for relief. See Gonzalez, 545 U.S. at 532, n.4 (“The term ‘on the merits’

has multiple usages. We refer here to a determination that there exist or do not exist grounds

entitling a petitioner to habeas corpus relief under 28 U.S.C. § 2254(a) and (d). When a movant

asserts one of those grounds (or asserts that a previous ruling regarding one of those grounds was

in error) he is making a habeas corpus claim. He is not doing so when he merely asserts that a

previous ruling which precluded a merits determination was in error-for example, a denial for such

reasons as failure to exhaust, procedural default, or statute-of-limitations bar.”). Therefore, the

court will address the merits of Hernandez’s claims.

                        B.      Analysis of Claims in Rule 60(b) Motion

                                       1.      Rule 60(b)(4)

       As indicated above, Hernandez can seek relief under Rule 60(b)(4) if the court’s October

8, 2019 order is void. Unfortunately for him, Hernandez’s arguments that the order is void fail on

every level.




                                                 13
          Case 5:19-cv-00508-EGS Document 13 Filed 09/29/20 Page 14 of 24




         In the first instance, Hernandez misconstrues the concept of jurisdiction. “The power to

hear and determine a cause is jurisdiction.” United States v. Arredondo, 31 U.S. 691, 709 (1832).

“Federal courts have jurisdiction to hear petitions for a writ of habeas corpus ‘in behalf of a person

in custody pursuant to the judgment of a State court only on the ground that he is in custody in

violation of the Constitution or laws or treaties of the United States.’” 8 Bones v. SCI Chester, No.

16-cv-125, 2018 WL 3957067, at *2 (E.D. Pa. Aug. 17, 2018) (quoting 28 U.S.C. § 2254). Thus,

the undersigned had jurisdiction to address Hernandez’s section 2254 habeas petition. 9

         In addition, the court had the authority to refer the habeas petition to Judge Caracappa, and

she had jurisdiction to issue a report a recommendation. In this regard,

         [e]ach United States magistrate judge serving under this chapter shall have within
         the district in which sessions are held by the court that appointed the magistrate
         judge, at other places where that court may function, and elsewhere as authorized
         by law-- . . . all powers and duties conferred or imposed upon United States
         commissioners by law or by the Rules of Criminal Procedure for the United States
         District Courts.

28 U.S.C. § 636(a)(1). Also,

         a judge may also designate a magistrate judge to conduct hearings, including
         evidentiary hearings, and to submit to the judge of the court proposed findings of
         facts and recommendations for the disposition, by a judge of the court, . . . of
         applications for posttrial relief made by individuals convicted of criminal offenses
         and of prisoner petitions challenging conditions of confinement.

28 U.S.C. § 636(b)(1)(B). Based on these statutory provisions, this court had the authority to refer

Hernandez’s habeas petition to Judge Caracappa, and she had the authority to issue a report and

recommendation, which this court could “accept, reject, or modify, in whole or in part.” 28 U.S.C.

§ 636(b)(1); see Flournoy v. Marshall, 842 F.2d 875, 877 (6th Cir. 1988) (determining that district


8
  Congress has the power to “constitute Tribunals inferior to the supreme Court.” U.S. Const. art. I, § 8. District courts
are “courts of limited jurisdiction. They possess only that power authorized by Constitution and statute.” Kokkonen v.
Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).
9
  It is possible that Hernandez is arguing that the court lacked jurisdiction to dismiss his petition, but if the court lacked
jurisdiction to dismiss it, the court would also lack jurisdiction to grant it.

                                                             14
         Case 5:19-cv-00508-EGS Document 13 Filed 09/29/20 Page 15 of 24




court’s referral of habeas petition to magistrate judge “was correct,” and explaining that under

section 636(b)(1)(B) district courts may refer habeas petitions to magistrate judges for report and

recommendations); see also Farmer v. Litscher, 303 F.3d 840, 843 (7th Cir. 2002) (indicating that

section 636(b)(1)(B) “provides that a district judge may ‘designate a magistrate to … submit to a

judge of the court proposed findings of fact and recommendations for the disposition, by a judge

of the court, … of applications for posttrial relief made by individuals convicted of criminal

offenses,’ see 28 U.S.C. § 636(b)(1)(B)—in other words, habeas corpus petitions”); Clark v.

Poulton, 963 F.2d 1361, 1371 (10th Cir. 1992) (Seymour, J., concurring in part and dissenting in

part) (“Under section 636(b)(1)(B), a magistrate may be designated to conduct evidentiary

hearings and submit reports and recommendations on . . . listed dispositive motions, prisoner

habeas petitions, and prisoner petitions challenging conditions of confinement.” (footnote

omitted)).

        Second, to the extent that Hernandez claims that the Supremacy Clause of the

Constitution 10 and the Supreme Court’s decision in Montgomery v. Louisiana, 136 S. Ct. 718

(2016) renders Title I of the AEDPA and 28 U.S.C. § 2244(d)(1) void or unconstitutional (or means

that this court lacks jurisdiction), he is mistaken as neither are applicable here. In Montgomery, the

Court concluded that the Court’s prior decision in Miller v. Alabama, 567 U.S. 460 (2012)

“announced a substantive rule of constitutional law” and, as such, it was retroactive “to juvenile

offenders whose convictions and sentences were final when Miller was decided.” 136 S. Ct. at

725, 736. Montgomery has no bearing on this case whatsoever, does not apply to AEDPA’s statute

of limitations, and surely does not, as Hernandez contends, “plainly deprive[s] this Court of



10
   See U.S. Const., art. IV, cl. 2 (“This Constitution, and the Laws of the United States which shall be made in
Pursuance thereof; and all Treaties made, or which shall be made, under the Authority of the United States, shall be
the supreme Law of the Land.”).

                                                        15
          Case 5:19-cv-00508-EGS Document 13 Filed 09/29/20 Page 16 of 24




jurisdiction.” Mot. at 4. Moreover, the court need not address any Supremacy Clause argument

because Hernandez does not even attempt to specifically articulate how AEDPA’s statute of

limitations violates it. 11

         Third, Hernandez’s Tenth Amendment argument is baseless. The Tenth Amendment

provides that “[t]he powers not delegated to the United States by the Constitution, nor prohibited

by it to the States, are reserved to the States respectively, or to the people.” U.S. Const. amend X.

Here, Hernandez filed a federal habeas petition under 28 U.S.C. § 2254, which provides for a

federal remedy. As such, his habeas petition was subject to a federal statute of limitations, 28

U.S.C. § 2244(d). Hernandez provides no authority that Congress lacks the authority to establish

laws governing that federal remedy, such as the statute of limitations set forth in section 2244(d).

As such, this argument fails. 12


11
   While the court does not construe the instant motion to contain such a claim, the court notes that even if Hernandez
was arguing that his sentence violated the Supremacy Clause, he did not explain how this is the case and such a claim
would be a new claim which is not cognizable as part of this particular motion and would need to be included in an
application with the Third Circuit to file a second or successive habeas petition.
12
   While Hernandez cites to New York v. United States, 505 U.S. 144 (1992) and Murphy v. National Collegiate
Athletic Ass’n, 138 S. Ct. 1461 (2018) in support of his Tenth Amendment argument, those cases are inapplicable. In
New York, the Supreme Court addressed whether three provisions of a federal law, the Low-Level Radioactive Waste
Policy Amendments Act of 1985, violated the Tenth Amendment. 505 U.S. at 149. The Court ultimately concluded
that one of the three provisions violated the Tenth Amendment because, through it, Congress was compelling the
states to take possession of low-level radioactive waste when requested to do so by the owner of the waste, and then
also be liable for all damages by the owner caused by the state’s failure to promptly take possession of the waste. Id.
at 149, 153–54. In Murphy, the Court addressed whether a federal law, the Professional and Amateur Sports Protection
Act (“PASPA”), violated the Constitution insofar as it generally prevented states from authorizing sports gambling
schemes and New Jersey was seeking to legalize sports gambling in its casinos and horseracing tracks. 138 S. Ct. at
1468. The Court concluded that “regardless of whether a federal law commands state action or precludes it, Congress
cannot issue direct orders to state legislatures.” City of Chicago v. Barr, 961 F.3d 882, 897 (7th Cir. 2020) (citing
Murphy, 138 S. Ct. at 1478).
           Hernandez asserts without any legal support that Title I of AEDPA (or section 2244(d)) “has the same force
and effect” as PASPA, which the Court struck down in Murphy. This court finds no similarities between section
2244(d) and PASPA. Moreover, he provides no support for his other assertions, such as: section 2244(d)(1) “coerced
and compelled Respondents to implement procedural changes to state-PCRA process which govern and regulate
Petitioner on state-PCRA review,” Mot. at 4; the PCRA’s limitations provision, 42 Pa. C.S. § 9545(b)(1), is “in direct
conflict with AEDPA’s procedural one-statute [sic] of limitations, id.; or the state respondents “receive the benefit of
special, favorable rules,” id.
           The court also notes that Hernandez argues that “[b]ecause state Respondent changed state PCRA process to
opt-in to AEPDA, AEDPA violates the Tenth Amendment and anticommandeering principles.” Id. at 5. This argument
is also frivolous. While AEDPA contained an opt-in provision, it pertained only to an “expedited federal habeas review
process in capital cases.” Sherwood v. Beard, Civ. A. No. 1:10-CV-1073, 2011 WL 6888653, at *3 (M.D. Pa. Dec.

                                                          16
          Case 5:19-cv-00508-EGS Document 13 Filed 09/29/20 Page 17 of 24




         Fourth, Hernandez’s McQuiggin argument also does not warrant any relief. In McQuiggin,

the Supreme Court concluded that “actual innocence, if proved, serves as a gateway through which

a petitioner may pass whether the impediment is a procedural bar, as it was in [Schlup v. Delo, 513

U.S. 298 (1995)] and [House v. Bell, 547 U.S. 518 (2006)], or, as in this case, expiration of the

statute of limitations.” 569 U.S. at 386. At no point in his submission does Hernandez point to any

fact showing that he is actually innocent of the crimes to which he pleaded guilty. A showing of

actual innocence is a “burdensome task that requires a petitioner to ‘persuade[] the district court

that, in light of the new evidence, no juror, acting reasonably, would have voted to find him guilty

beyond a reasonable doubt.’” Satterfield v. District Attorney Philadelphia, 872 F.3d 152, 163 (3d

Cir. 2017) (quoting McQuiggin, 569 U.S. at 386). Hernandez has failed to make such a showing

here. Moreover, his claim that he is actually innocent because his sentence is purportedly illegal

under Alleyne is not cognizable. See Gardner v. Warden Lewisburg USP, 845 F.3d 99, 103 (3d

Cir. 2017) (concluding that pro se habeas petitioner’s “challenge cannot be raised in a § 2241

petition based on [In re Dorsainvil, 119 F.3d 245 (3d Cir. 1997)]-like claims of actual innocence”

because “[l]ike Apprendi, Alleyne did not establish a rule that made prior criminal conduct

noncriminal[; instead,] Alleyne is essentially an extension of Apprendi” (citing United States v.

Burnett, 773 F.3d 122, 136 (3d Cir. 2014))); Davis v. Kauffman, Civ. A. No. 18-5596, 2020 WL

832096, at 1, n.1 (E.D. Pa. Feb. 19, 2020) (“Davis also alludes to Alleyne . . ., which relates to

facts that enhance sentencing that must be found by a jury, and not to a claim of actual

innocence.”); White v. Clark, Civ. A. No. 2:17-cv-1460, 2018 WL 1770661, at *3 (W.D. Pa. Feb.



30, 2011) (citing 28 U.S.C. § 2261). This case is not a capital case. In addition, Pennsylvania is not an opt-in state.
See Death Row Prisoners of Pa. v. Ridge, 106 F.3d 35 (3d Cir. 1997) (concluding that Pennsylvania is not “opt-in”
state under AEPDA); see also Buehl v. Vaughn, 166 F.3d 163, 169 (3d Cir. 1999) (describing conclusion in Death
Row Prisoners of Pennsylvania as “Pennsylvania is not an ‘opt-in’ state for purposes of the AEDPA and that therefore
the AEDPA’s amendments to Chapter 154 of Title 28 do not apply to habeas petitions in capital cases from
Pennsylvania”).

                                                         17
        Case 5:19-cv-00508-EGS Document 13 Filed 09/29/20 Page 18 of 24




20, 2018) (“White’s actual innocence assertion is predicated on Alleyne. However, an allegation

of an illegal sentence does not constitute or establish ‘actual innocence.’ White has not offered any

evidence of or proven actual innocence other than his unsupported statement that ‘[it] is irrefutable

that Mr. White is actual[ly] innocence [sic] of the illegal / unconstitutional sentence.’ Thus, his

claim of actual innocence cannot justify an equitable exception to overcome AEDPA’s one-year

statute of limitations.” (alteration in original)); see also Griffin v. Maiorana, 647 F. App’x 430,

432 (5th Cir. 2016) (“[B]oth Alleyne and Apprendi address sentencing issues and have no effect

on whether the facts of Griffin’s case would support his convictions for the substantive offenses,

nor do they support the contention that he was convicted of a nonexistent offense.” (citations

omitted)).

       Furthermore, and as already indicated, Hernandez’s actual innocence argument would not

render this court’s prior order void. As such, it is more properly considered to be a request for

relief under Rule 60(b)(6). To the extent that Hernandez actually seeks to proceed with this

argument under this Rule, his argument is meritless. See Romero v. Florence FCI, 550 F. App’x

72, 72 (3d Cir. 2014) (rejecting claim that decisions in Alleyne and Peugh v. United States, 133 S.

Ct. 2072 (2013) could support Rule 60(b)(6) relief and noting that “no other court of appeals has

granted Rule 60(b)(6) relief on the basis of either Peugh or Alleyne”).

       Finally, while Hernandez raises a due process argument in his motion, the court cannot

discern the precise nature of his argument. He bases this contention on his meritless argument that

section 2244(d)(1) (a/k/a Title I of AEDPA) violates the Tenth Amendment. See Mot. at 5

(“Petitioner avers that because Title I of AEDPA is facially and as-applied unconstitutional under

the Tenth Amendment, New York, and Murphy, and violates anticommandeering principles, its

provisions . . . plainly violates Fifth Amendment Due Process.”). He blanketly claims that section



                                                 18
        Case 5:19-cv-00508-EGS Document 13 Filed 09/29/20 Page 19 of 24




2244(d)(1) “giv[es him] notice of nothing and depriv[es him] of no[t] merely an opportunity to be

heard, but of a fair and meaningful opportunity to be heard under Mathews v. Eldridge, 424 U.S.

319 (1974).” Id.

        Hernandez fails to explain how section 2244(d)(1) fails to give him notice, given that it

expressly informs him that he has one year from the date his judgment becomes final to file his

habeas petition. Also, “the availability of equitable tolling in cases when a movant untimely files

because of extraordinary circumstances that are both beyond his control and unavoidable even

with diligence, ensures that § 2244’s limitation is constitutionally applied[.]” Tinker v. Moore, 255

F.3d 1331, 1334 (11th Cir. 2001). Further, as Hernandez is unsuccessfully attempting to argue

here, a habeas petitioner can come forward with new evidence demonstrating actual innocence to

avoid a possible unjust application of the statute of limitations. At bottom, Hernandez has failed

to demonstrate how these proceedings violated his right to due process. As such, this claim does

not entitle him to any relief. See Dogan v. Roe, 8 F. App’x 612, 614 (9th Cir. 2001) (rejecting

petitioner’s claim that section 2244(d) violates Due Process Clause because “it requires inmates

without legal training to comply with the limitations period”), cert. denied, 534 U.S. 1092 (2002);

Ellis v. Martin, 202 F.3d 281, at *3 (10th Cir. 1999) (rejecting habeas petitioner’s argument that

“AEDPA’s imposition of a one-year limitations period for filing a petition for a writ of habeas

corpus is unconstitutional either because the limitations period violates the Suspension Clause,

U.S. Const. art. I, § 9, cl. 2, or is a violation of substantive due process”); see also Tinker v. Moore,

255 F.3d 1331, 1334 (11th Cir. 2001) (explaining that availability of equitable tolling ensures

AEDPA’s one-year statute of limitations is constitutionally applied).




                                                   19
            Case 5:19-cv-00508-EGS Document 13 Filed 09/29/20 Page 20 of 24




                                                2.       Rule 60(b)(6)

           For his Rule 60(b)(6) motion, Hernandez appears to be contending that new, purportedly

controlling precedent constitutes an extraordinary circumstance which warrants relief. Mot. at 6–

7. With respect to a claim under Rule 60(b)(6), this court “may only grant relief under [this] Rule

. . . in ‘extraordinary circumstances where, without such relief, an extreme and unexpected

hardship would occur.’” Satterfield, 872 F.3d at 158 (quoting Cox v. Horn, 757 F.3d 113, 120 (3d

Cir. 2014)). “This is a difficult standard to meet, and ‘[s]uch circumstances will rarely occur in the

habeas context.’” Id. (alteration in original) (quoting Gonzalez, 545 U.S. at 535).

           Regarding Hernandez’s argument concerning a change in controlling precedent, “changes

in decisional law will ‘rarely’ constitute ‘extraordinary circumstances’ for purposes of a Rule 60(b)

motion.” Id. at 160 (quoting Cox, 757 F.3d at 121). Thus, “Gonzalez leaves open the possibility

that a change in law may—when accompanied by appropriate equitable circumstances—support

Rule 60(b)(6) relief.” Id. at 161 (footnote omitted). The court must conduct “a ‘case-dependent

analysis’ rooted in equity[, which] manifests as a ‘flexible, multifactor approach to Rule 60(b)(6)

motions … that takes into account all the particulars of a movant’s case,’ even where the proffered

ground for relief is a post-judgment change in the law.” Id. (quoting Cox 757 F.3d at 122, 124).

           Here, Hernandez asserts two changes in decisional law, Murphy v. National Collegiate

Athletic Ass’n, 138 S. Ct. 1461 (2018) 13 and United States v. Haymond, 139 S. Ct. 2369 (2019).

The court will not address Murphy again here, as it is inapplicable to this case despite Hernandez’s

attempt to contort its holding and analysis to apply to AEDPA’s statute of limitations.

           As for Haymond, in that case the Court addressed whether subsection (k) of the supervised

release statute, 18 U.S.C. § 3583, violated the Fifth and Sixth Amendments. 139 S. Ct. at 2373–



13
     Hernandez references this case as “Murphy v. U.S.,” Mot. at 7, but this appears to be a typographical error.

                                                            20
          Case 5:19-cv-00508-EGS Document 13 Filed 09/29/20 Page 21 of 24




75. This subsection required a judge to “impose an additional prison term of at least five years and

up to life without regard to the length of the prison term authorized for the defendant’s initial crime

of conviction” if the judge found “by a preponderance of the evidence that [the] defendant [while]

on supervised release committed one of several enumerated offenses.” Id. at 2374. The district

court had determined by a preponderance of the evidence that the defendant “knowingly

downloaded and possessed” thirteen images of child pornography. Id. Although the district court

indicated that it would have sentenced the defendant to a lesser period of incarceration for violating

the terms of his supervised release, the court sentenced the defendant to a mandatory term of five

years’ imprisonment because subsection (k) applied to the offense of possessing child

pornography. Id. at 2375. On appeal to the Tenth Circuit Court of Appeals, the Tenth Circuit

vacated the judgment of sentence because the district court imposing “a new and higher mandatory

minimum resting only on facts found by a judge by a preponderance of the evidence” violated the

defendant’s right to a jury trial. Id.

         On appeal to the Supreme Court, a plurality of the Justices agreed with the Tenth Circuit. 14

Id. at 2373. Writing for the plurality, Justice Gorsuch concluded:

         Based on the facts reflected in the jury’s verdict, Mr. Haymond faced a lawful
         prison term of between zero and 10 years under § 2252(b)(2). But then a judge—
         acting without a jury and based on only a preponderance of the evidence-found that
         Mr. Haymond had engaged in additional conduct in violation of the terms of his
         supervised release. Under § 3583(k), that judicial factfinding triggered a new
         punishment in the form of a prison term of at least five years and up to life. So just
         like the facts the judge found at the defendant’s sentencing hearing in Alleyne, the
         facts the judge found here increased “the legally prescribed range of allowable
         sentences” in violation of the Fifth and Sixth Amendments. [570 U.S.] at 115[.]



14
   Justice Breyer concurred in the judgment even though he “agree[d] with much of the dissent” and indicated that he
“would not transplant the Apprendi line of cases to the supervised-release context.” 139 S. Ct. at 2385. “Nevertheless,
[he] agree[d] with the plurality that this specific provision of the supervised-release statute, § 3583(k), is
unconstitutional” because “three aspects of this provisions considered in combination, lead me to think it is less like
ordinary revocation and more like punishment for a new offense, to which the jury right would typically attach.” Id.
at 2386

                                                         21
        Case 5:19-cv-00508-EGS Document 13 Filed 09/29/20 Page 22 of 24




Id. at 2378. Importantly, Justice Gorsuch explained that “our decision is limited to § 3583(k)—an

unusual provision enacted little more than a decade ago—and the Alleyne problem raised by its 5-

year mandatory term of imprisonment.” Id. at 2383.

       Despite Hernandez’s protestations to the contrary, Haymond has no applicability to this

case. As indicated above, the holding in the case was limited to determining the unconstitutionality

of section 3583(k), and Hernandez is a state court inmate, so he obviously was not sentenced under

this provision. In addition, Haymond is not factually analogous to his state case and is essentially

an extension of Apprendi and Alleyne to another statutory provision. As such, it did not, as

Hernandez claims, “expressly recognize[] a new right.” Mot. at 10.

       As an additional note, even if Haymond somehow applied to this case, Hernandez has not

demonstrated any equitable circumstances that would justify this court granting Rule 60(b)(6)

relief. Unlike the defendant in Satterfield, Hernandez has neither shown nor attempted to show

that he is actually innocent of the offenses to which he pleaded guilty and his Alleyne sentencing

argument is not such a showing. In addition, the substance of his Alleyne argument is meritless.

As explained by the Superior Court of Pennsylvania in rejecting Hernandez’s claim that the PCRA

court erred in denying his PCRA petition:

               There is a critical flaw in [Hernandez’s] invocation of Alleyne. Our review
       of the sentencing transcript confirms that no mandatory minimum sentence was
       invoked or applied in this case. Indeed, none was even mentioned. Instead, the court
       imposed sentence after consideration of a pre-sentence report, the guidelines,
       impact statements from the victim and his sister, and [Hernandez’s] allocution. Its
       sentence was premised on the fact that [Hernandez]: 1) was a member of a notorious
       gang and sold drugs to support himself; 2) was on parole when the crime occurred;
       3) committed “a number of misconducts in the prison,” including one involving an
       assault; 4) admitted during the pre-sentence investigation that he perpetuated “other
       crimes for which he was never caught by the authorities;” 5) confessed to the pre-
       sentence investigator that he killed a number of animals, including dogs and cats;
       6) engaged in a similar assault in the past; 7) used “weapons[,] … [a] screwdriver,
       a knife, a rope or nylon cord” during the assault at issue; and 8) had no employment
       history. N.T. Sentencing, 7/23/13, at 23–25. The court also weighed the serious

                                                22
         Case 5:19-cv-00508-EGS Document 13 Filed 09/29/20 Page 23 of 24




        impact that the crime had on the victim and that [Hernandez] and his accomplice
        evidenced a callow disregard as to whether the victim lived or died. Id. at 25–26.

                Significantly, in his appellate brief, [Hernandez] fails to indicate which
        mandatory minimum sentence he believes was applied. He suggests, that during
        sentencing, the court considered that he committed “an armed and violent crime
        and pursuant thereto invoked a minimum sentence that” violates Alleyne, supra.
        Appellant’s brief at 10 (emphasis in the original). [Hernandez] is mistaken. The
        court never mentioned that [Hernandez] was armed since he was not. Rather, it
        correctly noted that [Hernandez] used weapons consisting of a screwdriver and
        knife on his victim. Moreover, it did not apply a mandatory minimum sentencing
        provision. Sine [sic] [Hernandez’s] Alleyne claim fails, the PCRA court did not
        commit an error in dismissing [Hernandez’s] petition.

Hernandez, 2016 WL 6124325, at *2 (fourth and fifth alterations in original).

        Furthermore, the Court in Alleyne expressly indicated that the type of judicial factfinding

that occurred when the state trial court imposed the sentence in Hernandez’s case does not violate

the Constitution: “[W]e take care to note what our holding does not entail. Our ruling today does

not mean that any fact that influences judicial discretion must be found by a jury. We have long

recognized that broad sentencing discretion, informed by judicial factfinding, does not violate the

Sixth Amendment.” 570 U.S. at 116 (citation omitted). As such, Hernandez’s argument that a state

trial court in Pennsylvania, merely because it has to impose a minimum sentence as part of the

Commonwealth’s sentencing scheme, see Mot. at 10 (citing 42 Pa. C.S. § 9756(a)), violates the

Constitution because all facts relied upon by the court in imposing that minimum were not found

by a jury, is meritless. 15



15
  In addition, his argument that a Pennsylvania state trial court must sentence a defendant to a minimum sentence
makes that minimum sentence a “mandatory” minimum sentence warranting application of Alleyne is frivolous. The
court notes that Pennsylvania’s sentencing guidelines are advisory in nature even though a sentencing court must
“respect[] and consider” them when imposing a sentence. Commonwealth v. Walls, 926 A.2d 957, 965 (Pa. 2007).
Contrary to a statute requiring a sentencing court to impose a mandatory minimum period of confinement in a
particular case, a Pennsylvania court need not impose a minimum sentence of confinement in every case, even if the
sentencing guidelines would support it. Instead, a sentencing court could depart below the guidelines to impose, for
example, a probationary sentence. At bottom, no court has ever held that Pennsylvania’s sentencing scheme violates
Alleyne simply because, when imposing a sentence of incarceration, a sentencing court must impose a minimum and
a maximum sentence.

                                                        23
        Case 5:19-cv-00508-EGS Document 13 Filed 09/29/20 Page 24 of 24




                                       III.    CONCLUSION

        For the reasons discussed above, Hernandez has failed to demonstrate that he is entitled to

relief from this court’s October 8, 2019 order, which dismissed his section 2254 habeas petition

because he failed to file it within the one-year statute of limitations and was not entitled to equitable

tolling. Therefore, the court will deny the motion. The court will also not issue a certificate of

appealability because Hernandez has neither made “a substantial showing of the denial of a

constitutional right,” 28 U.S.C. § 2253(c)(2), nor “demonstrate[d] that reasonable jurists would

find [this court’s] assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel,

529 U.S. 473, 484 (2000); Lambert v. Blackwell, 387 F.3d 210, 230 (3d Cir. 2004).

        The court will enter a separate order.

                                                        BY THE COURT:



                                                        /s/ Edward G. Smith
                                                        EDWARD G. SMITH, J.




                                                   24
